DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed September 7, 2022, has been received and entered.
	Claims 1-13 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on September 7, 2022, is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 	
Claims 1-7 are examined on the merits.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  
Claim 2 recites a comma after the recitation “A composition.”  The comma should be deleted.  Since claim 2 is objected to, its dependent claims, claims 3-7, must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite by the recitation “basic metabolic capacity.”  It is unclear what is meant by the “basic metabolic capacity” of a host.  Since the term is not a recognized term of the art and the specification does not provide a definition of the term, then the skilled artisan would not recognize the scope of “basic metabolic capacity.”  

Claim Interpretation
The function of improving a “basic metabolic capacity” of a host as recited in claim 6 will be interpreted by the Examiner as increasing the content of pyruvate of muscle cells of a host.  This interpretation is based on page 21, paragraph [0107] of the specification disclosing using pyruvate as an indicator of basic metabolism, supporting the finding that the TCI907 strain and/or a metabolite thereof can effectively increase the basic metabolic rate of the muscle cells of a host.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganism, Saccharomyces cerevisiae TCI907, is recited in the claims, and thus is essential to the claimed invention.  Since the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological material.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological material is readily available to the public.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 

If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;	
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
	(e) the deposit will be replaced if it should ever become inviable.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition wherein the Saccharomyces cerevisiae TCI907 has a function of depleting carbohydrates, does not reasonably provide enablement for a composition wherein the metabolite of the Saccharomyces cerevisiae TCI907 has a function of depleting carbohydrates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  The claimed invention must be enabled so that any person skilled in the art can make and use the invention without undue experimentation.
Regarding undue experimentation, In re Wands, 8 USPQ2d 1400, at 1404 (Fed. Cir. 1988) states: 

Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. (Citations omitted).

With respect to the breadth of the claim, the specification defines the term “metabolite” as meaning “a substance secreted into a culture solution by a yeast after metabolism, or a substance secreted into a culture solution by a yeast after metabolism and the yeast culture solution used for culturing the yeast when the yeast is cultured, but not containing the yeast itself” (page 6, paragraph [0031]).  Given this definition for the term “metabolite,” then the metabolite of the TCI907 strain is broadly drawn to substances secreted by the TCI907 strain.  Therefore, there is breadth as to the metabolite that has the claimed function of depleting carbohydrates.
Additionally, the specification defines “depleting carbohydrates” as referring to “its own capacity for ‘depleting monosaccharides’ of the Saccharomyces cerevisiae TCI907, and also refers to the capacity for ‘competing for the monosaccharides’ of the Saccharomyces cerevisiae TCI907 with the host” (page 4, paragraph [0026]).  Thus, the claimed function of “depleting carbohydrates” is broadly drawn to depleting a wide range of monosaccharides.  Therefore, claim 4 is broad.
With respect the nature of the invention and the state of the prior art, yeasts, including Saccharomyces cerevisiae, are recognized in the art to metabolize sugars such as hexoses (e.g. glucose).  See page 101, last paragraph through page 102, second paragraph of Rodrigues (Chapter 6. In: Rosa, C et al. (eds) Biodiversity and Ecophysiology of Yeasts. The Yeast Handbook. 2006. Springer, Berlin, Heidelberg. pp. 101-121).  Metabolizing hexoses such as glucose reads on ‘depleting carbohydrates’ according to the definition in the specification (see discussion in preceding paragraph, citing page 4, paragraph [0026] of the specification).  Rodrigues provides a comprehensible analysis of yeast metabolism specifically associated with glucose catabolism in S. cerevisiae, under both aerobic and anaerobic environments (page 102, second paragraph).  After glucose uptake, intracellular glucose is fated to be dissimilated and/or assimilated by metabolic processes (page 103, last paragraph).  Therefore, metabolism of glucose in S. cerevisiae occurs intracellularly, signifying that the chemicals responsible for metabolizing glucose are inside the cells of S. cerevisiae.  There is no teaching in the art that the chemicals responsible for metabolizing glucose are secreted by the cells of S. cerevisiae.  
Additionally, Pinu (Metabolomics. 2018. Published online March 2, 2018. 14:43. 16 pages) discusses metabolite secretion in microorganisms (abstract; page 1, first paragraph).  Table 1 of Pinu lists the primary metabolites secreted from S. cerevisiae as being glycerol, homoserine, threonine, aspartic acid, glutamic acid, and alanine (page 3).  None of these metabolites are known in the art for metabolizing glucose or other monosaccharides.  Additionally, Pinu shows the metabolic overflow in the model microorganisms E. coli and S. cerevisiae in Box 2, Figure 2 (page 6, left column, second paragraph).  Box 2, Figure 2 shows glucose delivered into the microbial cell, whereas glycerol, ethanol, pyruvate, acetate, citrate, threonine, lysine, and glutamate exit the microbial cell (page 7).  None of these products that exit the cell are known in the art for metabolizing glucose or other monosaccharides.  Therefore, the art does not demonstrate that any of the metabolites secreted by S. cerevisiae has the function of depleting carbohydrates as recited in claim 4.
With respect to the presence or absence of working examples, the specification does not provide any working example that demonstrates that at least one metabolite of S. cerevisiae TCI907 has the function of depleting carbohydrates.  Example III of the specification describes a carbohydrate depleting experiment (starting on page 10, paragraph [0056]).  To determine carbohydrate depletion rate, a YPD culture solution is treated with activated S. cerevisiae TCI907 and the glucose concentration after treatment was compared with a control and YPD culture solution treated with other S. cerevisiae strains (paragraphs [0058]-[0060]).  From the glucose concentrations measured for the test groups, then it was demonstrated that the S. cerevisiae TCI907 has the function of depleting carbohydrates.  However, the experiment did not involve treating a YPD culture solution with metabolite(s) of S. cerevisiae TCI907 in the absence of the cells of the TCI907 strain.  Thus there is no working example for demonstrating that a metabolite of S. cerevisiae TCI907, as opposed to the cells of S. cerevisiae TCI907, has the function of depleting carbohydrates.    
In sum, the breadth of the claim, the nature of the invention, the state of the prior art, and the absence of working examples demonstrate that undue experimentation is required to perform the full scope of the claimed invention.  Therefore, a scope of enablement rejection is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a composition of matter (Step 1: YES).
Claims 1 and 2:  Claim 1 recites Saccharomyces cerevisiae TCI907.  Claim 2 recites a composition comprising S. cerevisiae TCI907, a metabolite of the S. cerevisiae TCI907, or a combination thereof.  As such, claim 2 sets forth three embodiments: (i) a composition comprising the TCI907 strain; (ii) a composition comprising a metabolite of the TCI907 strain; (iii) a composition comprising the TCI907 strain and a metabolite of the TCI907 strain.  The specification defines the term “metabolite” as meaning “a substance secreted into a culture solution by a yeast after metabolism, or a substance secreted into a culture solution by a yeast after metabolism and the yeast culture solution used for culturing the yeast when the yeast is cultured, but not containing the yeast itself” (page 6, paragraph [0031]).  
According to the specification, S. cerevisiae TCI907 was separated from draft beer (page 4, paragraph [0025]).  Beer is considered a natural product – see Gibson (FEMS Yeast Research. 2017. 17(4): fox038. 13 pages) at page 2, right column, first paragraph.  Since its source is a natural product, then S. cerevisiae TCI907 is a product of nature.  Since S. cerevisiae TCI907 is a product of nature, then its metabolites (according to the definition of the term “metabolite” in the specification) are products of nature.  
Additionally, Pinu (Metabolomics. 2018. Published online March 2, 2018. 14:43. 16 pages) discusses metabolite secretion in microorganisms (abstract; page 1, first paragraph).  Table 1 of Pinu lists the primary metabolites secreted from S. cerevisiae as being glycerol, homoserine, threonine, aspartic acid, glutamic acid, and alanine (page 3).  Each of these primary metabolites are well known to the skilled artisan as being products of nature.  Since the TCI907 strain is of the species S. cerevisiae, it would thus be expected by the skilled artisan that the metabolites secreted by the TCI907 strain include at least one of the primary metabolites disclosed in Pinu as secreted by S. cerevisiae.  Therefore, Pinu provides further evidence that a metabolite of S. cerevisiae TCI907 is a product of nature.  
Microorganisms naturally grow and undergo different stages of their life cycle and metabolism in their natural environments.  Thus the skilled artisan would have recognized that the secretion of metabolites by a microorganism would have naturally occurred during the growth of the microorganism.  Therefore, the combination of the TCI907 strain and its metabolites is a product of nature.  As such, a composition comprising the TCI907 strain and a metabolite of the TCI907 strain, which is an embodiment of claim 2, is a product of nature.
Accordingly, claims 1 and 2 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 1 recites only S. cerevisiae TCI907, and claim 2 recites only a composition comprising the TCI907 strain, a metabolite of the TCI907 strain, or a combination thereof.  Thus claims 1 and 2 recite only the judicial exception, and there is no ‘additional element’ recited in the claims other than the judicial exception.  As such, claims 1 and 2 do not recite any ‘additional element’ other than the judicial exception that integrates the judicial exception into a practical application (Step 2A, Prong Two: NO).  Accordingly, claims 1 and 2 are directed to judicial exceptions (Step 2A: YES).
Claims 1 and 2 do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because claims 1 and 2 do not recite any ‘additional element’ other than the judicial exceptions (Step 2B: NO).  As such, claims 1 and 2 are not eligible subject matter under 35 U.S.C. 101.
	Claims 3, 4, and 7:  Each of claims 3, 4, and 7 recite the function of the S. cerevisiae TCI907 and/or the metabolite of the S. cerevisiae TCI907.  As discussed above with respect to parent claim 2, S. cerevisiae TCI907 and a metabolite of the S. cerevisiae TCI907 are each products of nature, and their combination is also a product of nature.
Under Step 2A, Prong One of the analysis, the claimed nature-based composition is compared to its naturally occurring counterpart to identify markedly different characteristics based on structure, function, and/or other properties.  The function recited in each of claims 3, 4, and 7 is an inherent property of the S. cerevisiae TCI907 and/or the metabolite of the S. cerevisiae TCI907.  Thus recitation of the functions in claims 3, 4, and 7 does not set forth any markedly different characteristic of the claimed compositions as compared to their naturally occurring counterparts.  Accordingly, claims 3, 4, and 7 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
   This judicial exception is not integrated into a practical application.  The functions recited in claims 3, 4, and 7 are each an ‘additional element’ of the claim other than the judicial exception.  The function recited in each of claims 3, 4, and 7 is an inherent property of the S. cerevisiae TCI907 and/or the metabolite of the S. cerevisiae TCI907, speaking to the intended use of the claimed strain and/or metabolite.  The intended use does not integrate the claimed strain and/or metabolite into a practical application since it does not require that the intended use is performed as the claims recite a product rather than a process.  Accordingly, the ‘additional element’ (the function) recited in each of claims 3, 4, and 7 does not integrate the product of nature into a practical application (Step 2A, Prong Two: NO).  Thus claims 3, 4, and 7 are directed to a judicial exception (Step 2A: YES).
Claims 3, 4, and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As pointed out above, the additional element of each of claims 3, 4, and 7 is the function of the S. cerevisiae TCI907 and/or the metabolite of the S. cerevisiae TCI907.  The function is a property inherently possessed by the TCI907 strain and/or the metabolite, and thus does not amount to significantly more than the judicial exception (Step 2B: NO).  Accordingly, claims 3, 4, and 7 are not eligible subject matter under 35 U.S.C. 101.
Claims 5 and 6:  Each of claims 5 and 6 recite the function of the S. cerevisiae TCI907.  As discussed above with respect to parent claim 2, S. cerevisiae TCI907 is a product of nature.  
Under Step 2A, Prong One of the analysis, the claimed nature-based composition is compared to its naturally occurring counterpart to identify markedly different characteristics based on structure, function, and/or other properties.  The function recited in each of claims 5 and 6 is an inherent property of the S. cerevisiae TCI907.  Thus recitation of the functions in claims 5 and 6 does not set forth any markedly different characteristic of the claimed compositions as compared to their naturally occurring counterparts.  Accordingly, claims 5 and 6 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  The functions recited in claims 5 and 6 are each an ‘additional element’ of the claim other than the judicial exception.  The function recited in each of claim 5 and 6 is an inherent property of the S. cerevisiae TCI907, speaking to the intended use of the claimed strain.  The intended use does not integrate the claimed strain into a practical application since it does not require that the intended use is performed as the claims recite a product rather than a process.  Accordingly, the ‘additional element’ (the function) recited in each of claims 5 and 6 does not integrate the product of nature into a practical application (Step 2A, Prong Two: NO).  Thus claims 5 and 6 are directed to a judicial exception (Step 2A: YES).
Claims 5 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As pointed out above, the additional element of each of claims 5 and 6 is the function of the S. cerevisiae TCI907.  The function is a property inherently possessed by the TCI907 strain, and thus does not amount to significantly more than the judicial exception (Step 2B: NO).  Accordingly, claims 5 and 6 are not eligible subject matter under 35 U.S.C. 101.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (World Journal of Pharmacy and Pharmaceutical Sciences. 2013. 2(6): 4911-4916).
Reddy discloses a thermotolerant probiotic yeast Saccharomyces cerevisiae OBV-9 (abstract).  From a study performed on broiler chicks, it was determined that supplementation of the OBV-9 strain results in lower cholesterol and abdominal fat in the body (abstract; page 4915, last paragraph).  
Reddy differs from claim 1 in that Reddy does not expressly disclose Saccharomyces cerevisiae TCI907.  Reddy differs from claim 2 in that Reddy does not expressly disclose a composition comprising S. cerevisiae TCI907, a metabolite of the S. cerevisiae TCI907, or a combination thereof, wherein the term “metabolite” is defined in paragraph [0031] of the instant specification.  However, the OBV-9 strain of Reddy appears to be identical to the claimed S. cerevisiae TCI907 strain based on the fact that the strain of Reddy is of the same species as the claimed strain, and the strain of Reddy shares the same property with the claimed strain of reducing fat accumulation (the strain of Reddy results in lower abdominal fat in the body of broiler chicks which reads on the function of reducing fat accumulation recited as a function of the claimed strain in instant claim 7).  Therefore, the OBV-9 strain reads on the claimed S. cerevisiae TCI907 strain, absent a showing by Applicant that the OBV-9 strain is distinct from the claimed TCI907 strain.  As such, Reddy renders obvious instant claims 1, 2, and 7.
Regarding instant claims 3-6, although Reddy does not recognize that their OBV-9 strain has the functions of inhibiting activity of amylase (as recited in instant claim 3), depleting carbohydrates (as recited in instant claim 4), reducing production of advanced glycation end products in a host thereby reducing an oxidation stress caused by the advanced glycation end products (as recited in instant claim 5), and improving a basic metabolic capacity of a host (as recited in instant claim 6; see Claim Interpretation section above), since the OBV-9 strain appears to be the claimed TCI907 strain, then the OBV-9 strain necessarily possesses the functions as recited in instant claims 3-6, absent a showing by Applicant that the OBV-9 strain is distinct from the claimed TCI907 strain.  Therefore, Reddy renders obvious instant claims 3-6.
A holding of obviousness is clearly required. 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over de Llanos (Systematic and Applied Microbiology. 2004. 27: 427-435).
de Llanos discloses two strains of non-clinical Saccharomyces cerevisiae from beer, CECT 1462 and CECT 1942 (Table 1 on page 429, reference strains no. 3 and 4; page 430, right column, second paragraph).
de Llanos differs from claim 1 in that de Llanos does not expressly disclose Saccharomyces cerevisiae TCI907.  de Llanos differs from claim 2 in that de Llanos does not expressly disclose a composition comprising S. cerevisiae TCI907, a metabolite of the S. cerevisiae TCI907, or a combination thereof, wherein the term “metabolite” is defined in paragraph [0031] of the instant specification.  However, each of the CECT 1462 and CECT 1942 strains of de Llanos appears to be identical to the claimed S. cerevisiae TCI907 strain based on the fact that these strains of de Llanos are of the same species as the claimed strain, and that the CECT 1462 and CECT 1942 strains of de Llanos are from beer which is the same source as the claimed TCI907 strain (paragraph [0025] of the instant specification).  Therefore, the CECT 1462 and CECT 1942 strains each reads on the claimed S. cerevisiae TCI907 strain, absent a showing by Applicant that the CECT 1462 and CECT 1942 strains are each distinct from the claimed TCI907 strain.  As such, de Llanos renders obvious instant claims 1 and 2.
Regarding instant claims 3-7, although de Llanos does not recognize that the CECT 1462 and CECT 1942 strains each has the functions of inhibiting activity of amylase (as recited in instant claim 3), depleting carbohydrates (as recited in instant claim 4), reducing production of advanced glycation end products in a host thereby reducing an oxidation stress caused by the advanced glycation end products (as recited in instant claim 5), improving a basic metabolic capacity of a host (as recited in instant claim 6; see Claim Interpretation section above), and reducing fat accumulation (as recited in instant claim 7), since the CECT 1462 and CECT 1942 strains each appears to be the claimed TCI907 strain, then they each necessarily possess the functions as recited in instant claims 3-7, absent a showing by Applicant that the CECT 1462 and CECT 1942 strains are distinct from the claimed TCI907 strain.  Therefore, de Llanos renders obvious instant claims 3-7.
Regarding the ‘metabolite’ embodiments of instant claims 2, 3, and 5-7, de Llanos teaches that DNA was isolated from the strains of Table 1, which included the CECT 1462 and CECT 1942 strains (page 428, left column, last paragraph and right column, third paragraph).  The DNA extraction involved culturing the strains overnight (page 428, right column, third paragraph).  Since the CECT 1462 and CECT 1942 strains were cultured, then metabolites of the CECT 1462 and CECT 1942 strains were produced, in light of the definition of ‘metabolite’ in the specification.  Specifically, the instant specification defines the term “metabolite” as meaning “a substance secreted into a culture solution by a yeast after metabolism, or a substance secreted into a culture solution by a yeast after metabolism and the yeast culture solution used for culturing the yeast when the yeast is cultured, but not containing the yeast itself” (page 6, paragraph [0031]).  Since the CECT 1462 and CECT 1942 strains each read on the claimed TCI907 strain, then their metabolites each read on a metabolite of the claimed TCI907 strain of instant claim 2.  The culture of the CECT 1462 or CECT 1942 strain reads on a composition comprising the TCI907 strain and a metabolite of the TCI1907 strain, as well as reading on a composition comprising a metabolite of the TCI907 strain.  Thus de Llanos renders obvious the embodiments of instant claim 2 comprising a metabolite of the TCI907 strain (a composition comprising the TCI907 strain and a metabolite of the TCI907 strain; a composition comprising a metabolite of the TCI907 strain).  
Although de Llanos does not recognize that at least one of the metabolites of the CECT 1462 and CECT 1942 strains has the functions of inhibiting activity of amylase (as recited in instant claim 3), and reducing fat accumulation (as recited in instant claim 7), since the CECT 1462 and CECT 1942 strains each appears to be the claimed TCI907 strain, then the metabolites of the CECT 1462 and CECT 1942 strains appear to be the metabolites of the claimed TCI907 strain.  Since the metabolites of the CECT 1462 and CECT 1942 strains are the same as those of the claimed TCI907 strain, then at least one of the metabolites of the CECT 1462 and CECT 1942 strains necessarily possesses the functions as recited in instant claims 3 and 7.  Since the metabolites are the same, then at least one of the metabolites has the functions of instant claims 3 and 7.  Therefore, de Llanos renders obvious the embodiments of instant claims 3 and 7 comprising a metabolite of the TCI907 strain (a composition comprising the TCI907 strain and a metabolite of the TCI907 strain; a composition comprising a metabolite of the TCI907 strain).
A holding of obviousness is clearly required. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pinu (Metabolomics. 2018. 14:43. 16 pages).
Pinu discusses metabolite secretion in microorganisms (abstract; page 1, first paragraph).  Table 1 of Pinu lists the primary metabolites secreted from Saccharomyces cerevisiae as being glycerol, homoserine, threonine, aspartic acid, glutamic acid, and alanine (page 3).  Additionally, Pinu shows the metabolic overflow in the model microorganisms E. coli and S. cerevisiae in Box 2, Figure 2 (page 6, left column, second paragraph).  Box 2, Figure 2 shows glycerol, ethanol, pyruvate, acetate, citrate, threonine, lysine, and glutamate as exiting the microbial cell (page 7).  These metabolites disclosed by Pinu as being secreted by S. cerevisiae read on the term “metabolite” as defined by the instant specification (page 6, paragraph [0031]) as follows: “a substance secreted into a culture solution by a yeast after metabolism, or a substance secreted into a culture solution by a yeast after metabolism and the yeast culture solution used for culturing the yeast when the yeast is cultured, but not containing the yeast itself.”
Pinu differs from claim 2 in that Pinu does not expressly disclose that the metabolites are of the S. cerevisiae TCI907 strain.  However, since the claimed strain is of the species S. cerevisiae, then the skilled artisan would have expected that the metabolites of the claimed TCI907 strain include at least one of the metabolites disclosed by Pinu as being metabolites secreted by S. cerevisiae.  Therefore, at least one of the metabolites disclosed in Pinu (glycerol, homoserine, threonine, aspartic acid, glutamic acid, alanine, ethanol, pyruvate, acetate, citrate, lysine, glutamate) of S. cerevisiae reads on a composition comprising a metabolite of the S. cerevisiae TCI907, rendering obvious instant claim 2.
A holding of obviousness is clearly required.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651